office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b03 postf-157984-05 uilc date date to associate area_counsel lm hmt third party communication none date of communication not applicable from subject large mid-size business attn ----------------------------------------------- associate chief_counsel financial institutions products -------------------------------- - sec_475 issues- dealer status indentification this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend group a ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- x ------------------------------------------------------------------------ y ---------------------------------------------------------- z ----------------- year ------- year ------- year ------- c d amount -------- e amount --- f amount ------------------ --------------------------------- postf-157984-05 issue sec_1 whether the taxpayer group a consisting of the parent holding_company and its ----- affiliates are dealers in securities under sec_475 whether group a properly identified some of its securities as held for investment or not held_for_sale under sec_475 if the securities referenced in issue above are not properly identified what securities should be marked and what method should be used to value those securities whether the sale of participation interests among the members of group a prevent these securities from being subject_to the exemption under sec_475 and subject_to marking under sec_475 conclusion sec_1 we agree with your conclusion that the members of group a are dealers in securities under sec_475 we agree with your conclusion that taxpayer’s sec_475 identification statement in combination with its ledgers and software systems are sufficient for purposes of meeting the identification requirements of sec_475 and the exception to marking under sec_475 applies because there is no improper identification there is no need to determine which of the securities identified as held for investment or not held_for_sale should be marked and what valuation methodologies should be used the sale of participation interests among members of group a consolidated affiliates does not invalidate the held for investment not held_for_sale exception under sec_475 because there was no intra-group election in effect there were no sales to customers and therefore the securities remain exempt from marking under sec_475 facts dealer status during the tax_year at issue year taxpayer group a is a consolidated_group the relevant members of group a for purposes of this request consist of the parent postf-157984-05 holding_company and the ----- affiliated community banks group a conducts the following banking activities originating mortgage loans participation in mortgage loans originated by other group members and renegotiating the terms of existing mortgage loans with borrowers resulting in a new debt_instrument group a makes retail and commercial loans including mortgage loans each bank holds its own inventory of loans each affiliate bank will close loans and put the loans into their inventory if a decision is made to hold the loans all of group a’s mortgage loans that are sold to the secondary market are closed loan participation sales in y’s name and transferred to x prior to sale outside of the affiliated_group x sold mortgage loans into the secondary market on an individual whole loan basis not all of group a’s originated mortgage loans are sold into the secondary market the decisions to hold or sell the loans were made at the time the mortgage loans were approved taxpayer entered into forward sales of the loans commitments with z in advance of origination of the loans the commitments with z were for sale of the entire_interest in the individual loans subject_to customers closing on the transactions taxpayer retains the servicing rights on the loans sold only mortgage loans are sold into the secondary market all other types of loans are retained by the bank affiliates during year d amount of loans were sold to z e amount of loans were sold to other purchasers and f amount was the aggregate principal_amount of the loans sold in year the group a members have an arrangement among themselves for both large mortgage loans and other large loans in the case of a large loan the originating bank sells a portion of the loan to other consolidated_group members prior to the loan closing the participation amounts are determined and the affiliates fund their respective share of the loan at the closing the participations are sold at par with the originating bank receiving a defined portion of the interest charged as compensation_for servicing the loan taxpayer has not made an intra-group customer election pursuant to sec_1_475_c_-1 banking operations the software system helps to manage the loan pipeline and warehouse inventory of loans held pending sale this system interfaced with z’s loan underwriting software at the time the mortgage loan application is taken the loan officer inputs the loan information into c software system this information is then transmitted to z’s software according to the incoming facts the consolidated_group also consists of three other non-banking companies which offer insurance_trust and financial planning services to customers and which are presumably not dealers in securities during year group a used c a software system to help manage its mortgage sec_475 identification statement x records all its mortgage loans in a single general ledger account this general postf-157984-05 system the feedback from z’s software system goes directly to the loan officer who prepares an internal pipeline registration form that goes to x’s mortgage division x then uses the information from the registration form to enter into a forward sale of the loan with the investor typically z ledger account combines the held_for_sale and not held_for_sale loans into a single account taxpayer’s c software system will produce various reports one of the reports is closed loans and is used by x to identify its held_for_sale loans loans are tracked in c until the loans are sold loans that are not held_for_sale but are held by the originating affiliate banks are not tracked in the c software system once the loans have closed according to the incoming facts exam has found that taxpayer can immediately identify which loans are held_for_sale and which are not held_for_sale by using its c software exam was also able to reconcile the closed loan pipeline reports for year sec_2 and with the held_for_sale loans reported by x and reported in its call reports filed with the fdic for those years in year taxpayer had attached a sec_475 identification statement with its return for group a members the blanket statement provided that in accordance with sec_475 all loans and securities are exempt from marking except for mortgage loans identified in its books as held_for_sale law and analysis this request raises several issues in regards to the application of sec_475 to determine whether any of these loans have been properly marked it must be determined whether each member of group a is a dealer_in_securities for any group a member that is a dealer_in_securities it must be determined whether or not the loans held by that member have been properly excepted from marking if the loans are not excepted or if they have been improperly identified then issues have been raised as to which securities must be marked and what are the proper valuation methodologies to be used issue - dealer status to determine whether the members of group a are dealers we must look at the status of each member of group a the parent holding_company and its banking affiliates separately since dealer status under sec_475 is determined on an entity by entity basis under sec_475 a dealer_in_securities is defined as a taxpayer who regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business the term security includes a note bond debenture or other evidence_of_indebtedness sec_475 the purchase of securities from postf-157984-05 customers includes the origination of loans to customers members of group a originate loans with customers one of the affiliates x also sells mortgage loans into the secondary market therefore based upon sec_475 a all members of group a qualify as dealers in securities unless excepted under the negligible sales rules next it must be determined whether any of the members of group a are subject_to the negligible sales exception in the regulations sec_1 c -1 c provides that a taxpayer that regularly purchases securities from customers in the ordinary course of a trade_or_business including regularly making loans to customers in the ordinary course of a trade_or_business of making loans but engages in no more than negligible sales of the securities so acquired is not a dealer_in_securities within the meaning of sec_475 c unless the taxpayer elects to be so treated the regulations provide that a taxpayer engages in negligible sales of debt instruments that it regularly purchases from customers in the ordinary course of its business if certain quantitative tests are met one of the tests requires that the taxpayer sells or fewer debt instruments regardless of how acquired the second test is a percentage_test requiring that the total adjusted_basis of the debt instruments that are sold be less than percent of the total basis immediately after acquisition of the debt instruments acquired in that year see sec_1_475_c_-1 and ii in the case of a consolidated_group that does not have an intra-group customer election in effect such as group a there is a two part test that must be looked at to determine whether the negligible sales exception excludes the entire group or any of the affiliates from dealer status under sec_1 c -1 c ii a taxpayer satisfies the negligible sales test if either of these two tests are met under one of the tests the consolidated_group is tested as a whole treating members of the group as if they were divisions of a single corporation and taking into account all of the taxpayer’s sales of debt instruments see sec_1_475_c_-1 in this case if group a is treated as a single entity the negligible sales test is not met because according to the incoming facts more than debt instruments are sold during the year by x and also by other members of group a and more than percent of the total basis of acquired loans is sold during the year because the consolidated_group did not meet the negligible sales test as a single entity we must also now look at each member of group a separately to determine whether any of the members could qualify for the negligible sales test in this test all sales of debt instruments to other group members are taken into account see sec_1_475_c_-1 according to the facts provided in the incoming request none of the members of group a would qualify for this exception since each sold more than loans including loans sold among the other members of the consolidated_group and these loans exceeded percent of the total basis of loans acquired or originated based upon the facts provided group a members engaged in the banking business are all dealers in securities under sec_475 in this case taxpayer had filed with its year tax_return a blanket identification postf-157984-05 issue sec_475 identification statement sec_475 provides that certain securities shall not be subject_to marking under sec_475 if they have been properly identified as held for investment not held_for_sale or as hedges sec_475 provides that to be properly identified as such the securities must be clearly identified in the dealer’s records as falling within subparagraph a b or c of sec_475 by the close of the day it was acquired originated or entered into or such other time as set forth in regulations dealer’s records are not specifically defined by the statute or regulations under sec_475 revrul_97_39 issue 1997_2_cb_63 provides that a dealer may comply with the identification requirements under sec_475 using any reasonable method the revenue_ruling also provides some further guidance as to what is considered reasonable and it clearly indicates that the identification must be made on and retained as part of the dealer’s books_and_records the identification must clearly indicate the specific security or accounts that contain specific securities covered by a particular exception and that the identification is being made for sec_475 purposes the ruling also provides that blanket statements covering all securities as exempt unless specifically identified as not exempt are also acceptable statement for all of group a members the statement provided that all loans are exempt under sec_475 other than mortgage loans designated in the taxpayers books as re loans-held for sale this statement is clear that the identification is being made for purposes of sec_475 b a question has arisen as to how these held_for_sale loans are identified in taxpayer’s books_and_records there is no account that is specific to or called re loans-held for sale in taxpayer’s general ledger system and a general ledger account to keep track of its loans taxpayer records all its mortgage loans held_for_sale and not held_for_sale in one general ledger account according to the facts provided taxpayer can immediately identify which loans are held_for_sale and which are not held_for_sale by using its c software system and generating certain reports that produce numbers for sub-accounts not contained on the general ledger according to the incoming facts exam was able to verify that reports generated from the c software system reconciled with the loans reported as held_for_sale as reported to the federal and state regulators a question has arisen as to whether the identification statement is proper if taxpayer does not maintain two separate_accounts on its general ledger held_for_sale for year and that the method used to identify those loans was reasonable as noted above neither the statute nor the regulations define what is we agree with your conclusion that the taxpayer has identified which loans are group a uses a combination of a software program know as the c software since we determined in issue above that the identification requirements for the postf-157984-05 considered to be a dealer’s books_and_records for purposes of sec_475 the fact that the securities not held_for_sale could not be distinguished from the loans held_for_sale by looking only at the general ledger is not fatal the taxpayer has an additional system it uses for its records a software system that produces reports and sub- accounts that do identify the two classes of loans reported in the general ledger account the use of this system falls within dealer’s books_and_records the only published guidance discussing what particular method is to be used in identifying securities exempt from sec_475 provides only that the method be reasonable this method seems reasonable therefore there is no improper identification and those securities identified as not held_for_sale are excepted from marking under sec_475 issue if an improper identification exists - what securities are marked and what are appropriate valuation methods exception for held for investment not held_for_sale were met and those securities so identified are exempt from marking there is no need to discuss which of these securities should be marked under sec_475 and what valuation methodologies are appropriate for those securities in determining that there was not an improper identification we have also taken into consideration the loan participation sales which are discussed in issue below issue sale of loan participations among affiliates in a consolidated_group among themselves for both large mortgage loans and other types of loans the originating bank of a large loan sells a portion of the loan to other affiliated_group members prior to the loan closing the participation amounts are determined and the affiliates fund their respective shares of the loan at closing the participations are sold at par with the originating bank receiving a defined portion of the interest charges as compensation_for servicing the loan a question has arisen as to whether the sale of these loan participations among the affiliated_group removes these securities from the held for investment exemption and subjects them to marking under sec_475 exemption from marking if it is held for investment or not held_for_sale the regulations provide that a security qualifies for this exemption if it is not held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business in these transactions the loan participations are securities under sec_475 the questions arise as to whether these securities were primarily held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business in this case the real question arises as to whether the loan participations were sold to customers the loan participations were sold to members of the consolidated_group the bank affiliates whether a dealer is transacting business with customers is determined on the basis of all the facts and circumstances see sec_1_475_c_-1 solely for purposes of according to the incoming facts the members of group a have an arrangement the regulations under sec_1_475_b_-1 provide that a security meets the postf-157984-05 sec_475 concerning the definition of a dealer_in_securities and except as provided in sec_1 c - a iii the intra-group election a taxpayer’s transactions with other members of its consolidated_group are not with customers sec_1_475_c_-1 in this case no intra-group customer election was made therefore the sale of loan participations among members of group a are not sales to customers we agree with your conclusion that the sale of loan participations to other members of group a does not take them out of the held for investment not held_for_sale exception of sec_475 and they are not subject_to marking under sec_475 case development hazards and other considerations sold outside the consolidated_group and the terms of those transactions are slightly different from the terms of the intra-group sales there was no mention as to whether these loans were marked to market these loans are not covered by the analysis discussed in issue relating to sales of loans among the consolidated_group the incoming request did not raise any issues to these loans this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------at --------------------- if you have any further questions the incoming facts did mention that occasionally some loan participations are lon b smith associate chief_counsel financial institutions products by _____________________________ robert b williams senior counsel branch financial institutions products
